UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5113



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JON DALLAS HOLDEN, a/k/a Christopher Scott
Fulton,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(CR-98-47-DKC)


Submitted:   October 27, 2006          Decided:     November 15, 2006


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Paula Xinis, Assistant Federal
Public Defender, Sherri Keene, Staff Attorney, Greenbelt, Maryland,
for Appellant. Rod J. Rosenstein, United States Attorney, Stuart A.
Berman, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jon Dallas Holden, a/k/a Christopher Scott Fulton, pled

guilty   to    bank     fraud,    access    device    fraud,     and   structuring

transactions to evade reporting requirements.               He was sentenced to

twenty-seven months of imprisonment to be followed by five years of

supervised release on the bank fraud charge and three years of

supervised release on the access device and structuring charges.

Upon his release from imprisonment, Holden fled to Canada.                  After

he was captured, he pled guilty to two grade C violations of

supervised release.            At his sentencing hearing, his advisory

sentencing      range    was     calculated    as    four   to   ten   months   of

imprisonment under the policy statements in Chapter 7 of the

Sentencing Guidelines.           The district court sentenced Holden to the

maximum sentence of three years incarceration for the violations

noting that Holden “did not even give the supervising officer an

opportunity to assist him in becoming law abiding and transitioning

back to society.”        (J.A. 104).       Holden timely appeals.

              We note that the district court did not have the benefit

of our opinion in United States v. Crudup,              461 F.3d 433 (4th Cir.

2006), to guide its imposition of Holden’s revocation sentence.

Nonetheless, we conclude that Holden’s sentence is not plainly

unreasonable, and we affirm the sentence.               We dispense with oral

argument because the facts and legal contentions are adequately




                                       - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 3 -